Order filed September 13, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00629-CV
                                   ____________

                          MARTIN NORRIS, Appellant

                                         V.

   DARYL OSTRANDER AND/OR 1406 ROCK CLIFF ROAD, AUSTIN,
                       TEXAS, Appellees


                  On Appeal from County Court at Law No. 1
                            Travis County, Texas
                   Trial Court Cause No. C-1-CV-17-006563

                                    ORDER

      Appellant’s brief was due September 7, 2018. No brief or motion for extension
of time has been filed.

      If appellant does not file a brief with this court by October 8, 2018, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM